KELLEY, Judge,
dissenting.
I respectfully dissent. This case is yet another example of how Section 1547 of the Pennsylvania Motor Vehicle Code, 75 Pa.C.S. § 1547, commonly referred to as the Implied Consent Law, confuses and combines the criminal aspects of a DUI investigation with the civil suspension of operating privileges for refusing to take a breath test. Although we have held that the Implied Consent Law is not penal in nature and that the suspension proceeding for refusing to take a breathalyzer test is an independent civil proceeding which is separate and distinct from any criminal charges brought against a motorist,1 Section 1547 provides for the use of results and refusals in Section 3731,2 criminal proceedings for DUI.
In O’Connell,3 our Supreme Court recognized the difficulty of separating the criminal and civil aspects of license suspension cases, stating that “these requests to take breathalyzer tests take place as part of the investigation conducted by police in regards to a drunk driving charge which is criminal in nature.” Our Supreme Court has also indicated that the purpose and remedial objective of Section 1547 is to provide the police with evidence to prosecute an intoxicated driver. Commonwealth v. McFarren, 514 Pa. 411, 525 A.2d 1185 (1987). Similarly, the Superior Court of Pennsylvania has recognized that the Commonwealth’s interest reflected in the Implied Consent Law is to obtain evidence that can be used against drunk drivers in criminal proceedings. Commonwealth v. Quarles, 229 Pa.Superior Ct. 363, 324 A.2d 452 (1974).
To constitute a breath test under the Department’s regulation for administration of chemical testing,4 two elements must be present: 1) two consecutive breath tests without a *702required waiting period between the two tests, and 2) a reading wherein the difference between the two tests is less than .02. Bonise v. Department of Transportation, 102 Pa.Commonwealth Ct. 6, 517 A.2d 219 (1986). This interpretation of Section 77.24 was cited with approval by Judge Narick in Ostrander v. Department of Transportation, Bureau of Driver Licensing, 116 Pa.Commonwealth Ct. 243, 541 A.2d 441 (1988), where we held that because both elements were lacking, there was not a valid test. In other words, had both elements been met, the test would have been valid.
Once a valid chemical test has been provided, the results may be used in a Section 3731 DUI proceeding. Section 3731 provides as follows:
(a) Offense defined. — A person shall not drive, operate or be in actual physical control of the movement of any vehicle while:
(4) the amount of alcohol by weight in the blood of the person is 0.10% or greater.
(e) Penalty.—
(1) Any person violating any of the provisions of this section is guilty of a misdemeanor of the second degree____
In this case, Pestock cooperated with the police by providing two breath samples after he was arrested for DUI.5 The first test indicated a blood alcohol content of .143% and the second .131%. Having satisfied the requirements of Section 77.24 as interpreted in Bonise, Pestock provided a valid test. Because both of the breath samples provided by Pestock clearly exceeded the .10% threshold established in Section 3731, they were sufficient to convict him of DUI and to satisfy the evidentiary purpose of Section 1547.
*703The majority holds that Pestock refused to submit to chemical testing because he allowed air to escape around the sides of the mouthpiece, causing the intoxilizer printout to read “deficient sample.” The majority focuses on the Section 77.24 requirement of “two consecutive actual breath tests,” to hold that a printout marked “deficient sample” cannot constitute an actual test. Such reliance on form over substance is not supported by statute nor case law and permits further unwarranted intrusion of the criminal process into civil suspensions.
As stated above, the purpose of Section 1547 is to obtain evidence for a DUI conviction by finding that a motorist’s blood alcohol content is .10% or greater. The printouts in question indicated that the values printed, both of which exceeded .10%, were the “highest obtained.” Had air not escaped from the sides of the mouthpiece, the values printed would have been even higher.
It would be patently unfair to suspend Pestock’s operating privileges based on refusal after he satisfied Bonise and provided samples sufficient to sustain a DUI conviction. In addition, the majority’s holding would unnecessarily restrict our holding in Bonise, exceed the evidentiary purpose of Section 1547, and add to the confusion between the criminal and civil aspects of DUI proceedings by condoning the search for evidence not required to support a conviction.
I would hold that once two readings of .10% or greater are obtained, the purpose of the statute being satisfied for a DUI conviction, there cannot be a refusal.

. Hando v. Commonwealth of Pennsylvania, 84 Pa.Commonwealth Ct. 63, 478 A.2d 932 (1984).


. 75 Pa. C.S. § 3731.


. Department of Transportation, Bureau of Traffic Safety v. O’Connell, 521 Pa. 242, 555 A.2d 873 (1989).


. 67 Pa.Code § 77.24.


. Budd Appeal, cited by the majority, is distinguishable from this case because in that case two readings were not obtained.